Case 3:19-cv-19368-FLW-LHG Document 18 Filed 12/03/19 Page 1 of 8 PagelD: 105

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY
GEORGE CRAVENS, et al., Case No.: 3:19-cv-19368-FLW-LHG
Plaintiffs,
Vy. JOINT STIPULATION
TO STAY ALL PROCEEDINGS
BOEHRINGER INGELHEIM PENDING JPML DETERMINATION
PHARMACEUTICALS, INC., et al,
Defendants.
Document Electronically Filed

 

 

Plaintiffs George Cravens, Donald Boland, Venus Sykes (individually and in her capacity
as representative of the Estate of Chris Sykes), Jarquisha Harris, Ronald Maranto, Scott Moser,
Kileen Gromelski, Michael DeLuccia, and Paul Burpulis (collectively, “Plaintiffs”) and
Defendants Chattem, Inc., Sanofi US Services Inc. and Sanofi-Aventis U.S. LLC (collectively, the
“Sanofi Defendants”), GlaxoSmithKline LLC, Pfizer, Inc., and Boehringer Ingelheim
Pharmaceuticals, Inc. (“BI”) (together with the Sanofi Defendants, ‘Defendants’”), by and through
undersigned counsel, hereby jointly move the Court for an order extending time for Defendants to
respond to the Complaint and to otherwise stay all proceedings pending the determination of the
Judicial Panel on Multidistrict Litigation (“JPML”) of Plaintiffs’ and other parties’ application for
the creation of a multidistrict litigation (“MDL”), and transfer to the appropriate transferee court.|

Pursuant to Local Civil Rule 7.1(d)(4), the Parties make the following stipulation and

statement in lieu of briefing, along with the attached Proposed Order.

 

| This joint motion and stipulation is submitted without any prejudice to Defendants’ ability to
move to dismiss based on a lack of personal jurisdiction. See Ciolli v. Iravani, 625 F, Supp. 2d
276, 290-91 & n.7 (E.D. Pa. 2009) (“A motion to stay is not one of the motions listed in [FRCP]
12,” and thus a defendant does “not waive their personal jurisdiction defense” by filing a motion
to stay (citing AFN, Inc. v. Schlott, Inc., 798 F. Supp. 219, 222 n.4 (D.N.J. 1992))).
Case 3:19-cv-19368-FLW-LHG Document 18 Filed 12/03/19 Page 2 of 8 PagelD: 106

The Parties hereby stipulate:

1. Plaintiffs filed their Complaint in the above-captioned action on October 25, 2019

(“Complaint”).

2. Defendants’ deadline to answer, move, or otherwise respond is presently December
20, 2019.
3, Plaintiffs and Defendants have identified approximately 44 actions filed to date in

courts across the country, all of which assert substantially similar allegations against all or a
combination of these Defendants, including 14 class action matters and 30 personal injury matters
relating to the manufacture, distribution, marketing, and sale of Zantac.

4, On November 4, 2019, counsel for Plaintiffs submitted a motion to the JPML to
consolidate all of these cases, including this case, into a single MDL, Jn re Zantac/Ranitidine
NDMA Litig., MDL No. 2924, in this District for coordinated or consolidated pretrial proceedings
(“MDL Motion”).

5, The Parties expect that the JPML will determine whether this action, along with the
other similar actions, will be consolidated into an MDL, and that the JPML will also decide where
the cases will be transferred as an MDL.

6. The Parties expect the JPML to hear the MDL Motion promptly, as soon as the
upcoming hearing session set for January 30, 2020, and the Panel is expected to render a decision
shortly thereafter. See JPML, Hearing Information, https://www.jpml.uscourts.gov/hearing-
information (last visited Nov. 23, 2019); John G. Heyburn Il, A View from the Panel: Part of the
Solution, 82 Tul. L. Rev. 2225, 2242 (2008) (“The Panel’s rules already require a tight briefing

schedule prior to oral argument on all § 1407 transfer motions. The Panel prepares extensively for
Case 3:19-cv-19368-FLW-LHG Document 18 Filed 12/03/19 Page 3 of 8 PagelD: 107

oral argument and usually reaches a decision on each case during its conference immediately

afterwards ....”).
7, This action was recently commenced, and there has been little activity in the case.
8. Under the Multidistrict Litigation Act, “[w]hen civil actions involving one or more

common questions of fact are pending in different districts, such actions may be transferred to any
district for coordinated or consolidated pretrial proceedings.” 28 U.S.C. § 1407(a).

9. The decision to stay proceedings is committed to the sound discretion of the Court.
See Seegott Holdings, Inc. v. Bayer AG, No. 04-5850, 2005 WL 8131922, at *1 (D.N.J. May 13,
2005); Hertz Corp. v. The Gator Corp., 250 F. Supp. 2d 421, 424 (D.N.J. 2003) (“Incidental to a
trial court’s power to schedule disposition of the cases on its docket is the power to stay those
proceedings before it ‘so as to promote fair and efficient adjudication.” (quoting U.S. v. Breyer,
41 F.3d 884, 893 (3d Cir. 1994))); see also Gold y. Johns-Manville Sales Corp., 723 F.2d 1068,
1077 (3d Cir. 1983) (citing Landis v. N. Am. Co., 299 U.S, 248, 254-55 (1936)).

10. Stays of a civil actions are common when the issue of transfer is before the JPML.
Rivers v. Walt Disney Co., 980 F. Supp. 1358, 1362 (C.D. Cal. 1997) (A majority of courts have
concluded that it is appropriate to stay preliminary pretrial proceedings while a motion to transfer
and consolidate is pending with the MDL panel because of the judicial resources that would be
saved.”), cited in Packer v. Power Balance, LLC, No. 11-802, 2011 WL 1099001, at *1 (D.N.J.
Mar. 22, 2011) (granting motion to stay pending decision by JPML), see also Hertz, 250 F. Supp.
2d at 428 (granting motion to stay pending decision by JPML); Seegott, 2005 WL 8131922, at *2
(same).

11. Absent a stay, the Court and the Parties would face case management obligations

and deadlines and, in light of the likelihood that there will be an MDL consolidating these actions

-3-
Case 3:19-cv-19368-FLW-LHG Document 18 Filed 12/03/19 Page 4 of 8 PagelD: 108

for the purpose of pretrial proceedings, a stay is necessary and prudent to avoid duplication of
pretrial efforts by the Parties, any waste of judicial resources, and the risk of conflicting rulings,
and to promote just and efficient conduct of these actions.

12. The Parties advise the Court also that at least one federal judge has issued stay
orders in two Zantac cases in light of the pending motion to consolidate before the JPML. On
November 15, 2019, Judge Federico A. Moreno from the United States District Court for the
Southern District of Florida issued orders, sua sponte, administratively closing the two Zantac
cases assigned to him. See Order Closing Case for Statistical Purposes & Placing Matter in Civil
Suspense File (Doc. 18), Lopez Flores v. Sanofi US Servs. Inc., 1:19-cv-62313 (S.D. Fla. Nov. 15,
2019) (citing the JPML’s “current consideration of the possible consolidation and transfer of this
case to another venue”); Order Closing Case for Statistical Purposes & Placing Matter in Civil
Suspense File (Doe. 5), Fritz v. Boehringer Ingelheim, et al., Case 1:19-cv-24662 (S.D. Fla. Nov.
15, 2019) (same). The Parties are not aware of any other stay orders yet filed.

13. Defendants have similar applications for stays pending in other Zantac/ranitidine
cases in the Southern District of Florida: (1) Kerzer v. Boehringer Ingelheim Pharmaceuticals,
Inc., No. 1:19-cv-24092-RNS, and (2) Galimidi v. Boehringer Ingelheim Pharmaceuticals, Inc.,
No. 1:19-cv-24395-BLOOM/Louis.

14. Defendants respectfully advise the Court that they will be seeking similar stays in
other Zantac/ranitidine cases in which Defendants have been served. To date, there are eleven
(11) other related cases pending in this District and assigned to this Court: (1) Pinales v. Sanofi,
SA., et al., No. 3:19-cv-19324, (2) Colon y, Sanofi-Aventis U.S. LLC, No. 3:19-cv-20023; (3)
Combs v. Boehringer Ingelheim Pharmaceuticals, Inc., No. 3:19-cv-20289; (4) Coggins v. Sanofi-

Aventis U.S. LLC, No. 3:19-cv-20060; (5) Neary vy. Sanofi-Aventis U.S. LLC, No. 3:19-cv-20484;

4.
Case 3:19-cv-19368-FLW-LHG Document 18 Filed 12/03/19 Page 5 of 8 PagelD: 109

(6) Santorella v. Boehringer Ingelheim Pharmaceuticals, Inc., No. 3: 19-cv-19368; (7) Boekholt v.

Boehringer Ingelheim Pharmaceuticals, Inc., No. 3:19-cv-20649; (8) Diamante v. Boehringer

Ingelheim Pharmaceuticals, Inc., No. 3:19-cv-20645; (9) McCann v. Boehringer Ingelheim

Pharmaceuticals, Inc., No. 3:19-cv-20651; (10) Perone v. Boehringer Ingelheim Pharmaceuticals,

Inc., No. 3:19-cv-20621; and (11) Pinkney v. Boehringer Ingelheim Pharmaceuticals, Inc., No.

3:19-cv-206501.

15.

The Parties have met and conferred and agree that this action should be stayed

pending a decision by the JPML regarding the MDL Number 2924.

16.

enter an order that:

THE PARTIES HEREBY STIPULATE and respectfully request that the Court

1. This action is STAYED pending the decision of the JPML in Jn re

Zantac/Ranitidine NDMA Litig., MDL No. 2924,

2. All deadlines, including Defendants’ obligation to respond to the Complaint, are

VACATED until further order of the Court; and

3. The Parties shall notify the Court of the JPML’s decision within ten (10) days of

the decision if the Court is not otherwise notified.

Dated: November 27, 2019

Respectfully submitted,

By:

/s/ James E. Cecchi

CARELLA, BYRNE, CECCHI,
OLSTEIN, BRODY & AGNELLO,
P.C.

James E. Cecchi

5 Becker Farm Road

Roseland, NJ 07068

Tel.: 973-994-1700

Fax: 973-994-1744
jcecchi@carellabyrne.com

By:

/s/ Mitchell Russell Stern
ARNOLD & PORTER

KAYE SCHOLER LLP

Anand Agneshwar*

Mitchell Russell Stern

250 West 55th Street

New York, NY 10019

Tel: (212) 836-8000

Fax: (212) 836-8689
anand.agneshwar@arnoldporter.com
Case 3:19-cv-19368-FLW-LHG Document 18 Filed 12/03/19 Page 6 of 8 PagelD: 110

Attorney for Plaintiffs

By:

mitchell.stern@arnoldporter.com

Daniel S. Pariser*

Paige H. Sharpe*

Elliott Cruchley Mogul*

601 Massachusetts Avenue, NW
Washington, DC 20001

Tel: (202) 942-5000

Fax: (202) 942-5999
daniel.pariser@arnoldporter.com
paige.sharpe@arnoldporter.com
elliott. mogul@arnoldporter.com

Attorneys for Defendants Chattem, Inc.,
Sanofi US Services Inc. and Sanofi-
Aventis U.S. LLC

/s/ Michelle Yeary

Michelle Yeary

Email: michelle.yeary@dechert.com
DECHERT LLP

502 Carnegie Center, Suite 104
Princeton, New Jersey 08540-7814
Telephone: (609) 955-3200
Facsimile: (609) 955-3259

Mark S. Cheffo*

Email: mark.cheffo@dechert.com
DECHERT LLP

1095 Avenue of the Americas
New York, NY 10036

Telephone: (212) 698-3500
Facsimile: (212) 698-3599

Will W. Sachse*

Email: will.sachse@dechert.com
DECHERT LLP

Cira Centre, 2929 Arch Street
Philadelphia, PA 19104
Telephone: (215) 994-4000
Facsimile: (215) 994-2222

Attorneys for GlaxoSmithKline LLC
Case 3:19-cv-19368-FLW-LHG Document 18 Filed 12/03/19 Page 7 of 8 PagelD: 111

/s/ Joseph G. Petrosinelli

Joseph G. Petrosinelli*
WILLIAMS & CONNOLLY LLP
725 12th Street NW

Washington, D.C. 20005

Tel: 202-434-5547

jpetrosinelli@we.com

Liza M. Walsh

Katelyn O’Reilly

William T. Walsh, Jr.

WALSH PIZZI O'REILLY
FALANGA LLP

Three Gateway Center

100 Mulberry Street, 15th Floor
Newark, NJ 07102

Tel: 973-757-1100

lwalsh@walsh law
koreilly@thewalshfirm.com

wwalsh@walsh.law

Attorneys for Defendant Pfizer Inc.

/s/ Shankar Duraiswamy
Shankar Duraiswamy

Paul W. Schmidt*

Andrew Soukup*
COVINGTON & BURLING, LLP
One City Center

850 Tenth Street NW
Washington, D.C. 20001

Tel: 202-662-6000

Fax: 202-778-5066

Email: sduraiswamy@cov.com
Email: pschmidt@cov.com
Email: asoukup@cov.com

Attorneys for Defendant Boehringer
Ingelheim Pharmaceuticals, Inc.

*nro hac vice applications forthcoming
Case 3:19-cv-19368-FLW-LHG Document 18 Filed 12/03/19 Page 8 of 8 PagelD: 112

SO ORDERED, this By day of — Deer uryZ019.

Ld Lf ——

Hon. F reda L. Wolfsonl/
United States District Judge
